Citation Nr: 0801645	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including a tour in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

A Board remand in April 2005 directed the Appeals Management 
Center (AMC) to (1) obtain all relevant VA treatment records 
since the veteran's discharge from the military in 1969, and 
(2) schedule him for a VA compensation examination to obtain 
a medical nexus opinion concerning the etiology of his 
claimed peripheral neuropathy.  The AMC completed that 
development, continued to deny the claim, and returned the 
case to the Board for further appellate consideration.

Since, however, the Board is granting the veteran's claim for 
peripheral neuropathy in full, there is no need to discuss 
whether VA has complied with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5100 et seq.  Even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; cf. 
Bernard v Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

A VA examiner that rather recently examined the veteran in 
January 2007, on remand, determined the peripheral neuropathy 
affecting his upper and lower extremities is at least as 
likely as not secondary to his presumed exposure to 
Agent Orange in Vietnam.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran believes his peripheral neuropathy is from 
exposure to Agent Orange during his tour in Vietnam.

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii) (2007).  The veteran's DD Form 214 
indicates that he served in Vietnam for about a year.  So the 
Board must presume that he was exposed to Agent Orange while 
there.

Presumptive service connection is available for specific 
types of peripheral neuropathy, acute and subacute, due to 
herbicide exposure.  38 C.F.R. § 3.309(e) (2007).  The term 
"acute and subacute" is defined in Note 2 of this regulation 
as "transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  Id. at Note 2.  
Furthermore, entitlement to presumptive service connection 
for acute and subacute peripheral neuropathy requires that 
the disability must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2007).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, a veteran may establish 
service connection with proof of actual direct causation.  
Cf. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(veteran filing claim under Radiation Compensation Act may 
establish service connection presumptively or by showing 
disease was incurred during or aggravated by service).  This 
means that the veteran may show that exposure to Agent Orange 
actually caused his peripheral neuropathy.  It need not be 
shown that the disability was present or diagnosed during 
service, but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  38 C.F.R. § 3.303(d).  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the line 
of duty or, in this case, exposure to herbicides.  38 C.F.R. 
§ 3.303(d) (2004); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."). See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Here, the RO denied presumptive service connection for the 
veteran's peripheral neuropathy because the disability was 
not "acute" or "subacute" - meaning it did not appear within 
weeks or months of exposure and then resolve itself within 
two years of onset.  Nor did it manifest to a degree of 10 
percent within a year after exposure.  Rather, the evidence 
indicates the veteran began experiencing symptoms of numbness 
and tingling in his hands and feet in mid 2000 - over 30 
years after his discharge from military service.  The Board 
sees that he submitted treatment notes from Canandaigua 
Medical Group from September 1974 to January 1984, but these 
records are outside the one-year presumptive period and do 
not indicate a clear diagnosis of peripheral neuropathy.  So 
the RO was correct in denying presumptive service connection.

Since, however, there remained the possibility of the veteran 
establishing his entitlement to service connection for the 
peripheral neuropathy on a direct incurrence basis, per 
Combee, the Board remanded this case in April 2005 to have 
him examined for a medical nexus opinion concerning this 
alternative possibility.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

The veteran had this requested examinaton in January 2007.  
And at the conclusion of it, the examiner indicated that the 
peripheral neuropathy affecting the veteran's upper and lower 
extremities is at least as likely as not secondary (i.e., 
attributable) to the Agent Orange exposure presumed to have 
occurred while he was in Vietnam.  Indeed, this examiner 
indicated that Agent Orange is a known risk factor for 
peripheral neuropathy and that all other etiologies - based 
on the laboratory results, have been ruled out.  Hence, this 
examiner found the requisite etiological linkage between this 
condition and the veteran's military service.

There is no medical evidence refuting this VA opinion.  So 
when resolving all reasonable doubt in his favor, the record 
provides sufficient evidence to support the veteran's 
contention that he has peripheral neuropathy due to Agent 
Orange exposure in service.  His claim therefore must be 
granted  38 C.F.R. § 3.102; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The appeal is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


